       Case 2:09-cr-00441-HB Document 35 Filed 07/28/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :             CRIMINAL ACTION
                                      :
           v.                         :
                                      :             NO. 09-441
ROBERT GORDON                         :


                                   ORDER

          And now, this     28th   day of July 2020, for the reasons

set forth in the foregoing Memorandum, it is hereby ORDERED

that the motion of defendant Robert Gordon for compassionate

release under 18 U.S.C. § 3582(c)(1)(A) (Doc. # 28) is DENIED.



                                          BY THE COURT:



                                            /s/ Harvey Bartle III
                                          _____________________
                                                                      J.
